Case 1:20-cr-00143-TSE Document 138-6 Filed 12/05/20 Page 1 of 2 PageID# 2027




                     Exhibit 6
                          Case 1:20-cr-00143-TSE Document 138-6 Filed 12/05/20 Page 2 of 2 PageID# 2028
                                          * • ** * • ** * • •
                                          * * * * * •
                                          * ** **** ** **** ** *
                                          * • *** • *** • •
                                          * * * * * •




■ NCA
National Crime Agency




                                             ''Welcome to Video 11
                       THIS HIDDEN SITE HAS BEEN SEIZED
                        as part of a law enforcement operation by the United Kingdom,
                              United States, Germany and the Republic of Korea.
                                          ~~- □ I~-~~             ~~~71-E!- 0 1"5"~*.Al~
                                                01         A~OI =:: R11tH£1 ~~LI c~
                     With cooperation from our international partners, arrests have taken place in:




         Australia            Brazil
                                                  ♦ Canada             Czechia      Finland      France           Hungary



                                                                                              ■-
           Ireland              Italy                Poland        Saudi Arabia   Spain       ■-
                                                                                              Sweden      United Arab Emirates
